88 Ga. App. 806 (1953)
78 S.E.2d 92
GARTRELL
v.
AFRO-AMERICAN LIFE INSURANCE CO.
34591.
Court of Appeals of Georgia.
Decided October 1, 1953.
Randall Evans, Jr., for plaintiff in error.
Peebles & Burnside, T. Reuben Burnside, contra.
WORRILL, J.
The amended petition in this case, being an action for fraud and deceit, contains only a prayer for punitive damages and attorney's fees. Under the ruling in Beverly v. Observer Publishing Co., 88 Ga. App. 490 (77 S.E.2d 80), there being no prayer for recoverable damages, the petition was subject to the general demurrer interposed by the defendant, and the trial court did not err in sustaining the demurrer and in dismissing the action.
Judgment affirmed. Sutton, C. J., and Felton, J., concur.